Citation Nr: 1139819	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-39 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for low back disability. 

4.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005, including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied claims for service connection for tinnitus, low back disability and granted service connection for PTSD, which was assigned a 10 percent rating, effective June 5, 2005.  In May 2009, the RO increased the rating to 30 percent, effective June 5, 2005.

The Veteran's tinnitus, low back and PTSD claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus was noted at the time the Veteran entered active service and the preponderance of the competent and probative evidence shows that his bilateral pes planus was not aggravated by service.

2.  Since June 5, 2005, the Veteran's PTSD has been productive of at least occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus pre-existed active service, and was not aggravated during military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).

2.  Effective June 5, 2005, the criteria for a 50 percent schedular disability rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of several letters dated between September 2005 and May 2008.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection and for a higher initial disability rating for PTSD.  

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a May 2009 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, and records of medical treatment received from VA.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's bilateral pes planus for compensation purposes addressing the service connection claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also provided with an opportunity to present testimony on appeal before a Veterans Law Judge but most recently he failed to report for one scheduled in January 2010 and did not contact VA to arrange for another.   

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, as to the Veteran's PTSD claim, because the Board grants entitlement to a 50 percent rating and remands the issue of entitlement to a rating in excess of 50 percent, no discussion of VA's duty to notify and assist is necessary.

II.  Service Connection for Bilateral Pes Planus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  Here, as bilateral pes planus was noted at service entry, the Veteran is not presumed sound with respect to this condition.

The remaining issue is whether the preexisting bilateral pes planus was aggravated by service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A Veteran has the burden of showing that there was an increase in disability.  See Wagner, 370 F.3d at 1096.  Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).

In this case, service treatment records include the report of a December 2000 medical examination on entry to service, which shows a clinical evaluation of abnormal feet, further identified as pes planus, mild, asymptomatic.  Thus, the Veteran is shown at entry to have a preexisting bilateral pes planus, mild, asymptomatic.  

Service treatment records include a May 2004 report of medical assessment containing a section of comments noting that the Veteran had pes planus-currently asymptomatic.  There are no service treatment records showing any treatment for any foot complaints or otherwise referable to the Veteran's bilateral pes planus.

The reports of a March 2005 medical history and examination prior to discharge shows that the Veteran reported having flat feet; and that on examination the examination report contains a clinical evaluation of abnormal feet, further diagnosed as pes planus, mild, asymptomatic.

The report of a June 2005 VA examination shows that the Veteran reported he was working 20 hours a week in a warehouse on cement.  He reported complaints of lateral foot and heel pain that was throbbing every day at the end of his eight hours of walking on cement and carrying heavy weight.  He reported that this would resolve when he would sit down off his feet, probably within an hour.  He reported receiving no treatment except rest.  He reported he had no swelling, redness, heat, weakness, fatigue, lack of endurance, popping, locking, subluxing or dislocating.  He had not sought medical care and had had no specific injury.  He reported that the feet started to hurt in basic training in service.

During the examination, findings included bilateral pes planus without helix valgus or bunion.  The report contains a diagnosis of bilateral congenital pes planus; no medical record documentation or objective findings to support a chronic condition caused by service or with onset during service.

As reflected in his February 2007 notice of disagreement, the Veteran essentially claims only that the bilateral pes planus was diagnosed in service, and that he was not being treated for any problems with the condition though he required occasional use of over-the-counter medication.  He has not asserted that his preexisting bilateral pes planus, diagnosed as bilateral congenital pes planus, increased in disability beyond a natural progression of the disease.

After careful review of the evidence of record, the Board finds that the Veteran's bilateral pes planus pre-existed service and was not aggravated by service.   As the examiner who performed the Veteran's service enlistment examination noted a finding of pes planus of the feet, the Veteran is found to have a preexisting bilateral pes planus; and a sound condition at entrance may not be presumed.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board accepts that report of service enlistment examination as probative evidence that the Veteran's bilateral pes planus pre-existed service.  

Before any presumption of aggravation may be applied, it must be shown by competent medical evidence that the disorder underwent an increase during service, unless there is a specific finding that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Thus, the next question is whether the evidence clearly and unmistakably demonstrates that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d at 1097.

Service treatment records of examinations show evidence in service of continued findings of bilateral pes planus, but do not contain any evidence suggesting that the disorder underwent an increase during service. 

After service, the medical evidence does not show any significant symptoms associated with the Veteran's diagnosed bilateral pes planus.  The post-service VA examination report discussed above shows findings and a diagnosis that do not reflect any increase in severity of the bilateral pes planus. 

In sum, based on the foregoing, the Board finds that the probative and objective medical evidence the Veteran's pre-existing bilateral pes planus was not permanently aggravated during military service.  See Wagner v. Principi, supra; see also VAOPGCPREC 3-2004.  The condition was shown to be mild on entering service, and continued to be at most mild during service and afterward.

In reaching this decision, the Board considered the "benefit of the doubt" doctrine; however, the record does not show an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 C.F.R. § 3.102 (2007).  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Initial Disability Rating in Excess of 30 Percent for PTSD

The Veteran asserts that his PTSD warrants an initial disability rating higher than the currently assigned 30 percent rating.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In appeals of the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, pursuant to the general rating formula, a 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.
 
The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

The medical evidence shows that a number of GAF scores have been assigned during the appeal.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

The following applies to the GAF scores assigned in this case.  A GAF score in the range between 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  DSM-IV.  A GAF score in the range between 61 and 70 represents some mild symptoms or some difficulty in social, occupational functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV.

The claims file contains medical evidence found in VA and private treatment records following service and reports of VA examinations in August 2006 and April 2009.  The following is a summary of the material medical evidence relevant to his claim over the relevant period associated with the Veteran's September 2005 submission of his claim.  

The Veteran underwent a consultation in November 2005 to screen for PTSD.  After evaluation the assessment was depressive disorder, not otherwise specified; and sub-threshold PTSD symptoms.  The provider estimated a GAF score of 65.  When seen by VA in December 2005 for individual therapy, the treating psychologist diagnosed  depressive disorder, not otherwise specified; and PTSD, chronic, mild.  The GAF score was recorded as 61.

During VA examination for PTSD in August 2006, the assessment was that the Veteran met criteria for a diagnosis of PTSD, that he reported nightmares of Iraq three times a week and avoided thinking about his experiences and avoided activities that reminded him of the war.  He had feelings of detachment, hypervigilance, and difficulty sleeping.  The report contains a diagnosis of PTSD, chronic; and a GAF score of 62.  The report concludes with a summary including that the Veteran remained on medication.  He was not as social as he had been before and had few meaningful friendships but was close to his family.  He had not lost time from work and the examiner opined that it did not appear that the PTSD had any significant impact on the Veteran's employment functioning.

Private treatment records in 2007 and 2008 show that the Veteran scored in the moderate to high PTSD severity level, and that he had significant PTSD symptoms that had a significant impact on his ability to function.  VA treatment records show that when seen in April 2008, the Veteran was taking medication and psychotherapy treatment for his psychiatric condition.  A GAF score of 53 to 55 was recorded.

During an April 2009 VA examination the Veteran reported symptoms including having difficulty with sleeping, irritability, hypervigilance, exaggerated startle response, avoidance, anhedonia, and detachment.  He had nightmares, startle response, hypervigilance, and a sense of foreshortened future.  The Veteran reported he was employed and had lost no time due to his PTSD.  He was never married and was not dating and was less motivated to date than in the past.  He had two friends who were not local, and he was socially isolated.   

After examination, the report contains a diagnosis of PTSD, chronic; and a GAF score of 61.  The examiner opined that the Veteran's PTSD signs and symptoms resulted in occasional decrease in work efficiency.  The examiner opined that the Veteran's PTSD signs and symptoms did not result in a total occupational or social impairment or result in deficiencies in such areas as judgment, thinking, family relations, work, mood or school; or result in reduced reliability and productivity.

On review of the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his psychiatric symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships, so as to warrant a 50 percent rating.  The clinical record shows that the Veteran's symptoms have been assessed and that a score as low as 53 has recorded.  Such scores are on the lower end of a range reflecting moderate symptoms or moderate difficulty in functioning; and is very close to the range of scores reflecting serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM- IV.  

Such findings reflect symptoms productive of occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships, which is consistent with criteria warranting a 50 percent disability rating under Diagnostic Code 9411.  Notably, the Veteran has been shown to have difficulty with work and social relationships, affecting his reliability and productivity including within an occupational setting.

On review of the totality of the competent regarding the Veteran's exhibited psychiatric symptomatology, including the Veteran's credible statements about the impact of his psychiatric symptoms, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is productive of occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  As such, the Board finds that the Veteran's symptoms more closely approximate the rating criteria required for a 50 percent disability rating throughout the course of the entire period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Service connection for bilateral pes planus is denied.

Subject to the law and regulations governing payment of monetary benefits, effective June 5, 2005, a disability rating of 50 percent for PTSD is granted.

REMAND

The Veteran contends that he has tinnitus due to noise exposure during service and also has a low back disorder to include lumbar spine sprain due to service to include as being aggravated by service.  In the decision above, the Board granted an initial disability rating of 50 percent for the Veteran's service-connected PTSD.  In this remand the Board considers necessary steps to address the Veteran's claim for a rating in excess of 50 percent for the PTSD.  A remand of the case is necessary for the following reasons.

The report of a VA audiology examination in June 2006 reflects that the Veteran denied the presence of tinnitus at that time.  The report contains audiology test results for the Veteran's bilateral hearing and associated diagnoses; however, it does not contain a diagnosis referable to whether or not the Veteran has a diagnosis of tinnitus, or an opinion with respect to any associated etiology.  

The Veteran has asserted that he has tinnitus.  Given the nature of tinnitus, he is uniquely competent to attest to his perception of a chronic tinnitus condition.  The Veteran's particular disability is the type of disability for which lay evidence would be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77.  In fact, the Veteran's competent report of a continuity of such symptoms may be competent and sufficient evidence of a diagnosis and to support an etiology of exposure to military noise if his description of symptoms supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Regarding the low back disorder service connection claim, at a June 2006 VA general medical examination the examiner made objective findings including of increased lumbar lordosis congenitally.  The report contains a diagnosis of lumbar strain, resolved; possible congenital L5 spondylolysis.  The examiner opined that there were no objective findings or medical evidence to support a chronic condition.

Nonetheless, the diagnosis of a lumbar condition described as "congenital" in nature would imply that the condition preexisted service.  In this regard, the Board notes that the Court and the VA General Counsel have recognized that a congenital defect is distinguished from a congenital disease "in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Counsel. Prec. 82-90 at 2) (July 18, 1990)).  

The Court also noted that "[u]nder the framework set forth in the General Counsel opinion, any worsening--any change at all--might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable."  Id.  If a condition is a congenital defect, it is neither a disease nor an injury and the presumption of soundness does not apply.  Id.  If a condition is a congenital disease, however, the Board must properly apply the presumption of soundness.  Id. at 396. 

Examination is necessary to obtain an opinion as to whether the diagnosed lumbar spine condition is a congenital/developmental defect as opposed to a disease; and depending on that opinion, examination is further necessary to obtain an appropriate opinion as to whether there is a superimposed disease/injury of a defect, or a disease, due to service.

The Veteran was last examined for his PTSD by VA for compensation purposes two and one-half years ago in April 2009.  Review of the claims file shows that at the time of that examination the Veteran was receiving ongoing psychiatric treatment including from VA in Jacksonville, Florida, which presumably has continued.  

Because potentially pertinent VA and private records are not currently associated with the claims folder, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  As such, the Board has no discretion and this claim must be remanded to associate any such records with the claims folder.  

Fulfillment of VA's statutory duty to assist the appellant includes providing an additional VA examination by a specialist when indicated, conducting a thorough and contemporaneous medical examination, and providing a medical opinion that takes into account the records of prior medical treatment.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, after obtaining any additional and more current medical records pertaining to the Veteran's PTSD, a VA examination is necessary in order to obtain findings as to the current nature and severity of the PTSD.  

Also, examination is necessary regarding the tinnitus and low back disorder, to obtain opinions as to (1) whether tinnitus is present, and if so, is related to service; and  (2) whether a low back disorder is related to or had its onset in service. 

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This is the case here regarding the claimed tinnitus and low back disorder.  The record does not contain sufficient information to make a decision on the two claims.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

2.  Notify the Veteran that he may submit statements describing fully the various symptoms and impairment resulting from his PTSD and the impact of the disability on his ability to work and well as statements describing any continuity of symptoms since service associated with his tinnitus and low back problems.  

3.  Then schedule the Veteran for examinations of his tinnitus, low back disability and PTSD.  For each of these examinations, all indicated studies should be performed, and all findings should be reported in detail in each examination report.  The claims files should be made available to and reviewed by the respective examiners.  In offering any requested opinions, the examiner must specifically acknowledge and comment on the Veteran's competent reports of symptoms and his competent report of continuity of symptoms since service.  The rationale for all opinions expressed must be set forth in a legible report.  

A.  Arrange for a VA audiology examination of the Veteran's reported tinnitus.  For any chronic condition of tinnitus found to be present, the examiner must opine as to whether it is at least as likely as not that the diagnosed condition had its onset in service or is causally related to service, to include injury due to loud noise exposure experienced therein.

In offering this assessment, the examiner must acknowledge and discuss the Veteran's competent and credible report of the onset of his hearing problems including tinnitus, and hearing loss that may be associated with loud noise and etiologically related with tinnitus.

B.  Arrange for a VA joints examination of the Veteran's low back.  The examiner is asked to express an opinion as to whether the Veteran's low back/lumbar spine condition is a congenital/developmental defect or a disease consistent with the standard set forth above.  See Quirin.  If the examiner determines that a lumbar spine low back condition is a congenital defect, the examiner is asked to indicate whether there was a worsening during service.  

If the examiner determines that any low back/lumbar spine condition is not a congenital/developmental defect, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the low back/lumbar spine disorder is related to active service.  

In doing so, the examiner must acknowledge and discuss the Veteran's competent report of a continuity of back problems since service.

C.  Arrange for an appropriate VA mental disorders examination to determine the current severity of his psychiatric disability and its effect on his occupational functioning and daily activities.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's psychiatric disability on his ability to work.  

4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


